Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Daley on 04/09/21.

The application has been amended as follows: 

122.     (Currently Amended) An air cleaner assembly comprising:
            
            (a)        a main filter cartridge; 

(
(i)         the housing body having an open service access end; an air flow outlet; a main filter cartridge sealing shelf recessed from the service access end; and, the housing body is sized to receive the main filter cartridge; and,
(ii)        the access cover including an inner projection with a perimeter rim projecting into the housing body to a location surrounded by the housing body; and,
(A)       the perimeter rim extending over an axial distance of at least 50 mm;
(B)       the inner perimeter rim including a side air flow aperture arrangement therethrough; and,
(C)       the inner projection having an outer surface with a plurality of spaced, axially extending, projection ribs thereon; and 


wherein the main filter cartridge is removably positioned within the housing body.

156.     (Currently Amended) An air cleaner assembly according to claim 122 further comprising:
(a)        
                        (i)         a media pack having an inlet end and an opposite outlet end; and,
(ii)        a housing seal arrangement comprising a perimeter pinch seal removably positioned sealingly biased against the main filter cartridge sealing shelf.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to an air cleaner assembly comprising: (a) a main filter cartridge; (b) a housing including an air flow inlet and an air flow outlet; the housing comprising a housing body and an access cover.
None of the cited prior arts or record, alone or in combination, teach or suggest the access cover including an inner projection with a perimeter rim projecting into the housing body to a location surrounded by the housing body; and, (A) the perimeter rim extending over an axial distance of at least 50 mm; (B) the inner perimeter rim including a side air flow aperture arrangement therethrough; and, (C) the inner projection having an outer surface with a plurality of spaced, axially extending, projection ribs thereon.
Claims 123, 127, 135-144, 146-153 and 156 depend on claim 122; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.